Case 1:18-cv-01615-AJT-MSN Document 18 Filed 07/17/19 Page 1 of 1 PageID# 52




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION



 TAMATHA PINZA.
                                                   Case No; l:18-cv-0!615-AJT-MSN
                 Plaintiff,
                                                   (eleclronically filed)
 V.



 CAPITAL ONE BANK (USA), N.A.,

                 Defendants.



                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff. Tamatha Pinza ("Plaintiff), and Defendant Capital One Bank (USA),N.A.

 ("Defendant"), pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii). hereby stipulate to

 the dismissal of all of Plaintiffs claims in this action against Defendant WITH PREJUDICE,

 with each patty to bear its own costs and fees.

 JOINTLY SUBMITTED BY:


   /s/John D. Sadler {with permission)              As/ Francis A. fVehh
   John D. Sadler(VA Bar No. 80026)                 Francis Alexander Webb
      BALLARD SPAHR LLP                             Law Office F A Webb. PLLC
      1909 K Street, NW - 12th Floor                4103 Chain Bridge Rd.,Suite 300
      Washington. DC 20006-1157                     Fairfax. VA 22030
      Telephone:(202)661-2200                       Tel:(703)539-2003
      Facsimile:(202)661-2299                       Email: frank@fawcbb.com
      sadleri@ballardspahr.com                      COUNSEL FOR PLAINTIFF
      COUNSEL FOR DEFENDANT




                                                            Antliony J. Trenga
                                                            United Slates District Judge
